        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 1 of 22



 1    IAN N. FEINBERG (SBN 88324)
      ifeinberg@feinday.com
 2    M. ELIZABETH DAY (SBN 177125)
 3    eday@feinday.com
      MARC BELLOLI (SBN 244290)
 4    mbelloli@feinday.com
      FEINBERG DAY KRAMER ALBERTI
 5    LIM TONKOVICH & BELLOLI LLP
      577 Airport Blvd., Suite 250
 6    Burlingame, CA. 94010
 7    Tel: 650.825.4300

 8    Attorneys for Plaintiff BioCardia, Inc.

 9                                UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12 BIOCARDIA, INC.                                          CASE NO. 3:20-cv-02829
13                Plaintiff,                                COMPLAINT
           v.                                               JURY TRIAL DEMANDED
14
     nVISION MEDICAL CORPORATION,
15
                  Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -1-
                                                COMPLAINT
         Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 2 of 22



 1           Plaintiff BioCardia, Inc. (“BioCardia”) alleges claims against defendant nVision Medical

 2   Corporation (“nVision” or “Defendant”) seeking correction of inventorship on certain patents (the

 3   “Sarna Patent Family” as more specifically alleged below), damages, including damages for

 4   Defendant’s misappropriation of trade secrets and Ms. Surbhi Sarna’s breach of contract, and

 5   seeking imposition of constructive trusts on the Sarna Patent Family.

 6                                                PARTIES

 7           1.      BioCardia is a corporation organized and existing under the laws of Delaware with

 8   its principal place of business at 125 Shoreway Road, Suite B, San Carlos CA 94070.

 9           2.      BioCardia is informed and believes and on that basis alleges that Defendant

10   nVision is a Delaware corporation with its principal place of business at 1192 Cherry Avenue,

11   San Bruno, CA 94066, within this District, and is a wholly-owned subsidiary of Boston Scientific

12   Corporation, a corporation organized and existing under the laws of the state of Delaware with its

13   principal place of business at 300 Boston Scientific Way, Marlborough, MA 01752-l 234 which

14   acquired nVision, including all of its intellectual property, through a Merger on April 13, 2018.

15                                    JURISDICTION AND VENUE

16          3.       BioCardia’s complaint arises under the patent laws of the United States, 35 U.S.C.

17   §§ 101 et seq., specifically 35 U.S.C. §256, the Defend Trade Secrets Act, 18 U.S.C. §1836, and

18   the laws of the State of California.

19          4.       This Court has subject matter jurisdiction over BioCardia’s patent law claims

20   under 28 U.S.C. §§ 1331 and 1338(a), jurisdiction over BioCardia’s Defend Trades Secret Act

21   claim under 28 U.S.C. § 1331, and has supplemental jurisdiction over BioCardia’s state law

22   claims under 28 U.S.C. § 1367.

23          5.       This Court has general personal jurisdiction over Defendant because it has its

24   principal place of business in this District and the acts out of which this Action arises took place

25   within this District.

26          6.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400.

27                                  INTRADISTRICT ASSIGNMENTS

28          7.       Pursuant to Local Rule 3-2 (c), this case involves intellectual property rights and is
                                                       -1-
                                              COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 3 of 22



 1   subject to assignment on a district wide basis.

 2                                     FACTUAL BACKGROUND

 3   Ms. Sarna’s Employment Agreement with BioCardia

 4          8.      Ms. Sarna started consulting with BioCardia on September 15, 2008 pursuant to a

 5   Consulting Agreement executed on August 27, 2008, and started as a full time employee of

 6   BioCardia on November 3, 2008 pursuant to the BioCardia standard Employment Agreement

 7   which she signed on October 29 (the “Sarna Agreement”). A true and correct copy of the Sarna

 8   Agreement with Ms. Sarna’s signature is attached hereto as Exhibit A.

 9          9.      Ms. Sarna agreed in Section 3(b) of the Sarna Agreement to “promptly make full

10   written disclosure to the Company . . . and assign to the Company, or its designee, all my right,

11   title and interest in and to any and all inventions, original works of authorship, developments,

12   concepts, improvements or trade secrets” Ms. Sarna conceived of, developed or reduced to

13   practice during the time period Ms. Sarna was a BioCardia employee. The only exception to Ms.

14   Sarna’s contractual duty to assign to BioCardia provided by the Sarna Agreement is an invention

15   which comes entirely within California Labor Code Section 2870 (“Section 2870”).

16          10.     In section 3(a) of the Sarna Agreement and in Exhibit A thereto, Ms. Sarna

17   represented that before starting work at BioCardia, she had no “inventions, original works of

18   authorship, developments, improvements, and trade secrets” made prior to her BioCardia

19   employment “which relate to the Company’s proposed business, products or research and

20   development, and which are not assigned to the Company hereunder.” When Ms. Sarna left

21   BioCardia in January 2012, Ms. Sarna expressly represented to BioCardia in writing that Ms.

22   Sarna did not have any invention to disclose to BioCardia and had made no invention which was

23   assigned to BioCardia pursuant to the Sarna Agreement.

24          11.     In or around January 2019, BioCardia learned that on January 25, 2011, while a

25   BioCardia employee and a year before Ms. Sarna left BioCardia, Ms. Sarna filed U.S. Provisional

26   application No. 61/435,945 (the “’945 Provisional Application”), which issued as U.S. Patent No.

27   9,173,571 (the “’571 Patent”) on November 3, 2015.

28          12.     The circumstances of BioCardia's discovery of its claims were that on December
                                                       -2-
                                             COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 4 of 22



 1   21, 2018, Boston Scientific advised BioCardia’s Dr. Altman that it no longer wanted to pursue a

 2   business relationship with BioCardia that previously had been under discussion. Dr. Altman

 3   knew that Ms. Sarna was CEO of a company, which Boston Scientific recently had acquired. To

 4   understand why Boston Scientific acquired Ms. Sarna’s company, when it was not interested in

 5   doing a deal with BioCardia, Dr. Altman searched the USPTO website to see whether Ms. Sarna

 6   had filed any patents or patent applications which might explain why Boston Scientific was

 7   interested in acquiring her company but not interested in pursuing a relationship with BioCardia.

 8   Dr. Altman was surprised to learn from his search that Ms. Sarna and her company, nVision, were

 9   doing what had been disclosed confidentially to Ms. Sarna during her employment at BioCardia.

10   Dr. Altman was even more surprised to discover that nVision’s patent applications had been

11   applied for by Ms. Sarna while she was a BioCardia employee.

12          13.     BioCardia subsequently learned that Ms. Sarna also filed three other published

13   applications claiming priority to the ’945 Provisional Application, including US 2014/0323859

14   published on October 30, 2014, US 2016/151001 published June 2, 2017, and US 7 published

15   September 14, 2017 (collectively, with the ’945 Provisional Application and the ’571 Patent, the

16   “’945 Provisional Family”).

17          14.     BioCardia later learned that while a BioCardia employee, Ms. Sama also filed

18   Provisional Patent Application No. 61/559120 on November 13, 2011 entitled ''Device and

19   method to confirm occlusion of the fallopian tube” (the “’120 Provisional Application”) , and that

20   Ms. Sarna subsequently filed Application No, 14/357,875, which claimed priority to the ’120

21   Provisional and which published on October 30, 2014 as US2014/0323859 (collectively the “’120

22   Provisional Family”).

23          15.     The ’945 Provisional Family and the ’120 Provisional Family will be collectively

24   referred to as the “Sarna Patent Family.”

25          16.     BioCardia had no reason to discover the Sarna Patent Family since it had no

26   reason to search for patents or patent applications on which Ms. Sarna was a claimed inventor to

27   determine if they claimed priority to a date when Ms. Sarna was employed by BioCardia.

28          17.     The inventions claimed in the Sarna Patent Family (the “Sarna Patent Family
                                                     -3-
                                            COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 5 of 22



 1   Inventions”) were conceived of by Ms. Sarna while a BioCardia employee.

 2          18.     The Sarna Patent Family Inventions claimed in the Sarna Patent Family are

 3   covered by Ms. Sarna’s assignment obligation in the Sarna Agreement because as a matter of law

 4   they do not come within the Section 2870 exception to Ms. Sarna’s obligation to assign them to

 5   BioCardia.

 6          19.     BioCardia is informed and believes and on that basis alleged that Ms. Sarna

 7   apparently was working on the Sarna Patent Family Inventions during BioCardia working hours.

 8   In fact, Ms. Sarna was reprimanded for not showing up during working hours, which reprimands

 9   were documented in writing at least three times in writing on February 2011, July 2011, and

10   December 2011 (she was also reprimanded verbally for similar infractions at different times),

11   when BioCardia now is informed and believes and on that basis alleges that, among other times,

12   she was working on the Sarna Parent Family Inventions instead of what she was being paid to do

13   by BioCardia, making them outside of the Section 2870 exemption from Ms. Sarna’s assignment

14   obligation as a matter of law.

15          Labor Code Section 2870 Does Not Exempt the Sarna Patent Family Inventions from

16   Assignment

17          20.     Under Section 2870, the Sarna Patent Family Inventions were exempted from

18   assignment by Section 2870 only if both (1) the Sarna Patent Family Inventions were made

19   wholly on Ms. Sarna’s own time and in addition (2) the Sarna Patent Family Inventions (a)

20   neither related to BioCardia’s business or actual or demonstrably anticipated research or

21   development at the time of invention nor (b) resulted from any work Ms. Sarna performed for

22   BioCardia.

23          21.     California Labor Code Section 2872 puts the burden of proof squarely on Ms.

24   Sarna to prove that the Sarna Patent Family Invention(s) comes within the Section 2870

25   prohibition against assignment: “ In any suit or action arising thereunder [Section 2870], the

26   burden of proof shall be on the employee claiming the benefits of its provisions.”

27          The Sarna Patent Family Inventions Are Related to BioCardia’s “Demonstrably

28   Anticipated Research or Development at the Time of Invention.”
                                                      -4-
                                             COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 6 of 22



 1          22.     What Ms. Sarna claimed to have invented in the Sarna Patent Family was actually

 2   disclosed to Ms. Sarna by Dr. Peter Altman, BioCardia’s President and CEO, in a meeting in Dr.

 3   Altman’s BioCardia office in what is believed to be 2010. In particular, Dr. Altman showed to

 4   Ms. Sarna at least pages 74-76 of BioCardia Lab Notebook No. 21 signed and dated March 23,

 5   2000 (the “Lab Notebook”). The Lab Notebook demonstrates that the Sarna Patent Family

 6   Inventions related to BioCardia’s business and even more clearly, to its demonstrably anticipated

 7   research or development, at the time of their purported invention. The Lab Notebook also

 8   constituted trade secrets of BioCardia (the “Lab Notebook Trade Secrets”).

 9          23.     Dr. Altman discussed the potential for early diagnostic and local therapy for

10   ovarian cancer with Ms. Sarna because BioCardia anticipated research regarding the ovarian

11   diagnostic/ therapy approach detailed in the Lab Notebook. Without early diagnosis, local

12   therapy for the treatment of ovarian cancer becomes irrelevant because of metastasis. This

13   concept underlines why BioCardia’s core efforts in local biologic therapy require pre metastasis

14   diagnostics to identify the disease state (the “BioCardia Additional Disclosures”).

15          24.     BioCardia intended that Ms. Sarna herself was going to conduct that research,

16   which is why Dr. Altman disclosed the Lab Notebook to her. That is also why Dr. Altman made

17   the BioCardia Additional Disclosures and shared additional laboratory notebook pages with her in

18   the same meeting session relating to the potential ramifications of early diagnosis and the

19   potential for local therapy. The images in the Lab Notebook clearly show BioCardia Morph and

20   Helix products being purposed for fallopian tube based procedures being performed through the

21   uterus. These are two products on which Ms. Sarna worked on a daily basis. Further, at least

22   three other employees of BioCardia were aware that Dr. Altman had spent time with Ms. Sarna

23   proposing that she work on a women’s health project.

24          25.     BioCardia has detailed publicly its interest in intrauterine procedures in a number

25   of patents issued for its Morph product offerings. These include U.S. Patent No. 9,078,994 on a

26   method of accessing a contralateral femoral artery of a patient; U.S. Patent No. 9,022,977 on a

27   method of accessing a renal artery of a patient; U.S. Patent No. 9,017,284 on a method of

28   implanting a PFO occluder in a patient; U.S. Patent No. 9,011,373 on a method of accessing a
                                                      -5-
                                             COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 7 of 22



 1   carotid artery of a patient; U.S. Patent No. 8,939,960 on a steerable guide catheters and methods

 2   for their use; and U.S. Patent No. 7,402,151 on a Steerable guide catheters and methods for their

 3   use. The patent specifications expressly state (emphasis added) that:

 4           [o]ther applications of this thin walled steerable guide and sheath guide invention
            include transjugular intrahepatic portosystemic (TIPS) shunt placement, uterine
 5          fibroid biopsy and ablation, trans atrial septal delivery and manipulation of
            devices (for pulmonary vein ablation, implantation and or recovery of devices in the
 6          left atrial appendage and performing antegrade mitral and aortic valve
            manipulations and artificial valve implantation), and also for neurological access
 7          and delivery of coils and stents.
 8          26.     BioCardia also disclosed publicly its interest in local therapy for the treatment of

 9   cancer, which has been noted would require early diagnosis to make sense.

10          27.     On September 10, 2013, BioCardia’s U.S. Patent No. 8,529,550 (the “’550

11   patent") issued with claims related to the potential of local catheter based therapy for cancer that

12   include broad claims on the leading blockbuster agents that were approved for cancer at that time.

13   The primary independent issued patent claim awarded was for:

14          A catheter system comprising: a catheter having a proximal end and a distal end; a
            drug delivery structure disposed on the distal end of the catheter, where the structure
15          is a hollow structure with one or more apertures communicating from the interior to
            the exterior of said hollow structure, and a reservoir of a therapeutic agent within
16          said drug delivery structure, said therapeutic agent comprising one of antagonists to
            angiogenic agents, cytotoxic agents, anti-Her-2, and anti CD20, and tumor necrosis
17          factors; said drug delivery structure being disengageable from the distal end of the
            catheter; a mechanism at the proximal end of the catheter for disengaging said drug
18          delivery structure from the distal end of the catheter; and a fixation means on said
            drug delivery structure that may be used within a body of a patient to implant the
19          drug delivery structure to a depth within an intended tissue within the body of a
            patient.
20
21          28.     BioCardia privately had a number of conversations with senior executives at other

22   institutions regarding its interests in local biotherapeutic delivery for ovarian cancer. At least two

23   of these are documented in emails.

24          29.     On September 11, 2013, the day after the ’550 patent issued, BioCardia’s CEO

25   reached out via email to a colleague at Genentech involved with the commercial development of

26   Avastin, possibly the world’s most valuable drug for the treatment of cancer by revenue that is

27   described broadly in the ’550 patent, alerting him that the ’550 patent had issued and that

28   BioCardia “can also enable local delivery of therapeutic agents with ease into the ovary”.
                                                       -6-
                                              COMPLAINT
          Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 8 of 22



 1          30.     Separately, BioCardia’s CEO reached out to a research scientist at one of the

 2   world’s leading cancer institutes, MD Anderson in Houston, to the same effect.

 3          The ’571 Patent Itself Discloses That It Is Related to BioCardia’s Actual Business

 4          31.     Coronary artery disease was and is a primary focus of BioCardia’s business. The

 5   ’571 Patent’s specific reference to the use of the invention for coronary arteries proves that the

 6   ’571 Invention related not only to BioCardia’s reasonably anticipated research but also to its core

 7   business. The application states that:

 8          Although illustrative embodiments of this invention have been shown and described,
            other modifications, changes, and substitutions are intended. By way of example,
 9          the present invention discloses fallopian tubes as an exemplar of a narrow body
            lumen, which may undergo maintenance, and other anatomical structures, such as
10          coronary arteries, may be similarly maintained. Accordingly, it is appropriate that
            the appended claims be construed broadly and in a manner consistent with the scope
11          of the disclosure as set forth in the following claims.
12   ’571 Patent at 16:30-39 (emphasis supplied).

13          Misappropriation of Trade Secrets

14          32.   The Lab Notebook also contains what are clearly BioCardia trade secrets, making

15   Ms. Sarna’s filing U.S. Provisional application No. 61/435,945 and the other members of the

16   Sarna Patent Family also a misappropriation of trade secrets under California law.

17          33.   The BioCardia Additional Disclosures are clearly BioCardia trade secrets, making

18   their use and disclosure also a misappropriation of trade secrets under California law.

19          34.   The Lab Notebook Trade Secrets and the BioCardia Additional Disclosures will be

20   collectively referred to herein as the “BioCardia Trade Secrets.”

21          35.   The following table identifies the BioCardia Trade Secrets and evidence currently

22   known to BioCardia of where such information was used or disclosed by nVision:

23         Trade secret                                        Where used or disclosed by nVision
                                                               based on limited information
24                                                             available to date
      1    Diagnostic method of using a catheter inserted      20190126010, SYSTEMS,
25         into a fallopian tube to obtain a solid or liquid   METHODS, AND DEVICES FOR
           biopsy of potentially diseased ovarian tissue or    DELIVERING SUBSTANCES
26         cells, the specific method consisting of            INTO A FALLOPIAN TUBE
           advancing a guide catheter into the uterus to
27         gain access to the ostium of a fallopian tube,      20190125318, CELL COLLECTION
           advancing a second catheter system through the      AND PREPARATION DEVICES
28         guide catheter and obtaining a sample of tissue     AND METHODS
                                                         -7-
                                              COMPLAINT
         Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 9 of 22


          through the second catheter that is from the
 1        ovary which may be analyzed biologically.         20190000429, Systems, Methods, and
                                                            Devices for Fallopian Tube
 2                                                          Diagnostics
 3                                                          20180353161, Systems, methods, and
                                                            devices for fallopian tube diagnostics
 4
                                                            20170258392, Apparatus and
 5                                                          Processes for Operating on a Narrow
                                                            Body Lumen
 6
                                                            20160278747, METHODS AND
 7                                                          DEVICES FOR FALLOPIAN TUBE
                                                            DIAGNOSTICS
 8
     2    Diagnostic method of inserting a catheter with    20130296686, Systems and Methods
 9        imaging, such as ultrasound imaging, on its       for Maintaining a Narrow Body
          distal end into a fallopian tube, the specific    Lumen
10        method consisting of advancing a guide
          catheter into the uterus to gain access to the    201601510113 Systems and Methods
11        ostium of a fallopian tube, advancing a second    for Maintaining a Narrow Body
          catheter system through the guide catheter with   Lumen
12        ultrasound imaging, to enable navigation and
          sampling for biologic analysis.                   20190126010, SYSTEMS,
13                                                          METHODS, AND DEVICES FOR
                                                            DELIVERING SUBSTANCES
14                                                          INTO A FALLOPIAN TUBE
15                                                          20190125318, CELL COLLECTION
                                                            AND PREPARATION DEVICES
16                                                          AND METHODS
17                                                          20190000429, Systems, Methods, and
                                                            Devices for Fallopian Tube
18                                                          Diagnostics
19                                                          20180353161, Systems, methods, and
                                                            devices for fallopian tube diagnostics
20
                                                            20170258392, Apparatus and
21                                                          Processes for Operating on a Narrow
                                                            Body Lumen
22
                                                            20160278747, METHODS AND
23                                                          DEVICES FOR FALLOPIAN TUBE
                                                            DIAGNOSTICS
24
     3    Diagnostic method of inserting a catheter with    20130296686 Systems and Methods
25        imaging, such as ultrasound imaging, on its       for Maintaining a Narrow Body
          distal end into a fallopian tube, the specific    Lumen
26        method consisting of advancing a guide
          catheter into the uterus to gain access to the    20140323859 DEVICE AND
27        ostium of a fallopian tube, advancing a second    PROCESS TO CONFIRM
          catheter system through the guide catheter with   OCCLUSION OF THE FALLOPIAN
28
                                                     -8-
                                            COMPLAINT
         Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 10 of 22


           rotational ultrasound imaging to enable           TUBE
 1         navigation and sampling for biologic analysis.
                                                             201601510113 Systems and Methods
 2                                                           for Maintaining a Narrow Body
                                                             Lumen
 3
                                                             20130296686, Systems and Methods
 4                                                           for Maintaining a Narrow Body
                                                             Lumen
 5
                                                             20140323859, DEVICE AND
 6                                                           PROCESS TO CONFIRM
                                                             OCCLUSION OF THE FALLOPIAN
 7                                                           TUBE
 8                                                           201601510113 Systems and Methods
                                                             for Maintaining a Narrow Body
 9                                                           Lumen
10                                                           20190126010, SYSTEMS,
                                                             METHODS, AND DEVICES FOR
11                                                           DELIVERING SUBSTANCES
                                                             INTO A FALLOPIAN TUBE
12
                                                             20190125318, CELL COLLECTION
13                                                           AND PREPARATION DEVICES
                                                             AND METHODS
14
                                                             20190000429, Systems, Methods, and
15                                                           Devices for Fallopian Tube
                                                             Diagnostics
16
                                                             20180353161, Systems, methods, and
17                                                           devices for fallopian tube diagnostics
18                                                           20170258392, Apparatus and
                                                             Processes for Operating on a Narrow
19                                                           Body Lumen
20                                                           20160278747, METHODS AND
                                                             DEVICES FOR FALLOPIAN TUBE
21                                                           DIAGNOSTICS
22   4     Diagnostic method of inserting a catheter with     20130296686, Systems and Methods
           imaging, such as ultrasound imaging, on its       for Maintaining a Narrow Body
23         distal end into a fallopian tube, the specific    Lumen
           method consisting of advancing a guide
24         catheter into the uterus to gain access to the    20140323859, DEVICE AND
           ostium of a fallopian tube, advancing a second    PROCESS TO CONFIRM
25         catheter system through the guide catheter with   OCCLUSION OF THE FALLOPIAN
           ultrasound imaging, to enable navigation and      TUBE
26         imaging of ovarian cysts or tumors.
                                                             201601510113 Systems and Methods
27                                                           for Maintaining a Narrow Body
                                                             Lumen
28
                                                     -9-
                                            COMPLAINT
         Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 11 of 22


     5     Diagnostic method of inserting a catheter with      20130296686 Systems and Methods
 1         imaging, such as ultrasound imaging, on its         for Maintaining a Narrow Body
           distal end into a fallopian tube, the specific      Lumen
 2         method consisting of advancing a guide
           catheter into the uterus to gain access to the      20140323859 DEVICE AND
 3         ostium of a fallopian tube, advancing a second      PROCESS TO CONFIRM
           catheter system through the guide catheter with     OCCLUSION OF THE FALLOPIAN
 4         rotational ultrasound imaging to enable             TUBE
           navigation and imaging of ovarian cysts or
 5         tumors.                                             20160151011 Systems and Methods
                                                               for Maintaining a Narrow Body
 6                                                             Lumen
 7
     6     Diagnostic method of inserting a catheter with      20130296686 Systems and Methods
 8         imaging, such as ultrasound imaging, on its         for Maintaining a Narrow Body
           distal end into a fallopian tube, the specific      Lumen
 9         method consisting of advancing a guide
           catheter into the uterus to gain access to the      20140323859 DEVICE AND
10         ostium of a fallopian tube, advancing a second      PROCESS TO CONFIRM
           catheter system through the guide catheter with     OCCLUSION OF THE FALLOPIAN
11         ultrasound imaging, to enable navigation and        TUBE
           imaging of an ovarian cyst or tumor, and to
12         take an action selected from the set of (1)         20160151011 Systems and Methods
           characterizing said cyst or said tumor or (2)       for Maintaining a Narrow Body
13         planning therapeutic intervention of said cysts     Lumen
           and said tumors.
14
     7     Diagnostic method of inserting a catheter with      20130296686 Systems and Methods
15         imaging, such as ultrasound imaging, on its         for Maintaining a Narrow Body
           distal end into a fallopian tube, the specific      Lumen
16         method consisting of advancing a guide
           catheter into the uterus to gain access to the      20140323859 DEVICE AND
17         ostium of a fallopian tube, advancing a second      PROCESS TO CONFIRM
           catheter system through the guide catheter with     OCCLUSION OF THE FALLOPIAN
18         rotational ultrasound imaging to enable             TUBE
           navigation and imaging of ovarian cysts or
19         tumors and to take an action selected from the      20160151011 Systems and Methods
           set of (1) characterizing said cyst or said         for Maintaining a Narrow Body
20         tumor or (2) planning therapeutic intervention      Lumen
           of said cysts and said tumors.
21
     8     Diagnostic method and devices to be used
22         through a fallopian tube to advance a
           penetrating element into the ovary to take a
23         solid or fluid tissue sample, the specific method
           consisting of advancing a guide catheter into
24         the uterus to gain access to the ostium of a
           fallopian tube, advancing a second catheter
25         system having a penetrating element through
           the guide catheter and advancing the
26         penetrating element into the ovary to obtain a
           liquid or solid sample for biologic analysis.
27
     9     Diagnostic method and devices to be used
28
                                                      -10-
                                             COMPLAINT
      Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 12 of 22


         through a fallopian tube to advance a
 1       penetrating element into the ovary to take a
         solid or fluid tissue sample, the specific method
 2       consisting of advancing a guide catheter into
         the uterus to gain access to the ostium of a
 3       fallopian tube, advancing a second catheter
         system having a penetrating element through
 4       the guide catheter and advancing the
         penetrating element consisting of a hollow
 5       helical needle into the ovary to obtain a liquid
         or solid sample for biologic analysis.
 6
     10 Diagnostic method and devices to be used
 7      through a fallopian tube to advance a
        penetrating element into the ovary to take a
 8      solid or fluid tissue sample, the specific method
        consisting of advancing a guide catheter into
 9      the uterus to gain access to the ostium of a
        fallopian tube, advancing a second catheter
10      system having a penetrating element through
        the guide catheter and advancing the
11      penetrating element consisting of a straight
        needle into the ovary to obtain a liquid or solid
12      sample for biologic analysis.
13   11 Therapeutic method of inserting a catheter with
        imaging, such as ultrasound imaging, on its
14      distal end into a fallopian tube to advance a
        therapy, the specific method consisting of the
15      specific method consisting of advancing a
        guide catheter into the uterus to gain access to
16      the ostium of a fallopian tube, advancing a
        second catheter system through the guide
17      catheter with ultrasound imaging, to enable
        navigation and imaging of an ovarian cyst or
18      tumor, and to take an action selected from the
        set of (1) ablating regions of the ovary, (2)
19      delivering controlled release drug delivery
        matrices to relevant tissue in and around the
20      ovary, or (3) draining the tissue mass
        penetrated by the hollow penetrating element.
21
     12 Therapeutic method of inserting a catheter with
22      imaging, such as ultrasound imaging, on its
        distal end into a fallopian tube to advance a
23      therapy, the specific method consisting of the
        specific method consisting of advancing a
24      guide catheter into the uterus to gain access to
        the ostium of a fallopian tube, advancing a
25      second catheter system through the guide
        catheter with ultrasound imaging, to enable
26      navigation and imaging of an ovarian cyst or
        tumor, and to take an action selected from the
27      set of (1) ablating regions of the ovary using
        radiofrequency energy or (2) ablating the
28
                                                    -11-
                                           COMPLAINT
      Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 13 of 22


         regions of the ovary by the delivery of alcohol.
 1
     13 Catheter system which includes a distal spring     2019/0126010 Systems Methods and
 2      element on its end and having a round spherical Devices for Delivering Substances
        ball mounted on the spring to avoid damage to      Into Fallopian Tube.
 3      the lumen through which it is passed, the
        specific system consisting of a catheter shaft
 4      having a hollow lumen, containing a fluid
        conduit, which passes through a helical metal
 5      spring on its distal end attached to a small ball
        attached to the distal most end.
 6   14 Therapeutic method and devices to be used
        through the vagina, uterus, and fallopian tube
 7      to advance a hollow penetrating element from a
        catheter into the ovary to drain a cyst, wherein
 8      the hollow penetrating element is connected to
        a fluid conduit within the catheter system that is
 9      connected to a reservoir outside of the body.
10   15 Device design and method of use for a “sweet
        tip” sugarcoating to cover a sharper
11      penetrating element on a catheter system for
        advancement through a distal fallopian tube,
12      the specific design and method consisting of
        having the distal tip dissolve within the
13      secretions of the fallopian tube after positioned
        for penetration to expose a distal sharp
14      penetrating element over time.
15   16 Therapeutic strategy for ovary removal if           20190126010, SYSTEMS,
        identified as precancerous based on a diagnosis     METHODS, AND DEVICES FOR
16      performed from a locally obtained sample            DELIVERING SUBSTANCES
        before evidence of metastasis have appeared,        INTO A FALLOPIAN TUBE
17      the specific strategy consisting of obtaining a
        local biological sample derived from the ovary      20190125318, CELL COLLECTION
18      or adjacent fluids, to determine that the ovary     AND PREPARATION DEVICES
        has a significant possibility of having a           AND METHODS
19      malignant cancer, and using this information to
        make the clinical decision to perform either        20190000429, Systems, Methods, and
20      unilateral or bilateral oophorectomy.               Devices for Fallopian Tube
                                                            Diagnostics
21
                                                            20180353161, Systems, methods, and
22                                                          devices for fallopian tube diagnostics
23                                                          20170258392, Apparatus and
                                                            Processes for Operating on a Narrow
24                                                          Body Lumen
25                                                          20160278747, METHODS AND
                                                            DEVICES FOR FALLOPIAN TUBE
26                                                          DIAGNOSTICS
27   17 Therapeutic strategy for delivering ablative        No current evidence of this specific
        compounds such as alcohol or ablative energy        approach being used by nVision at
28
                                                   -12-
                                           COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 14 of 22


           through a catheter system passed through a         this time. However, discovery may
 1         vagina, uterus, and fallopian tubes to treat       reveal evidence of use or disclosure.
           disease or a condition of the ovary in which a
 2         penetrating element is advanced into the ovary.
 3    18 The existence of a market need to improve the        20190126010, SYSTEMS,
         ability to diagnose pre-cancerous and cancerous      METHODS, AND DEVICES FOR
 4       cysts minimally invasively with details on the       DELIVERING SUBSTANCES
         ramifications for therapy with early diagnosis,      INTO A FALLOPIAN TUBE
 5       and strategies for doing so that align with new
         biological measurement technologies in gene          20190125318, CELL COLLECTION
 6       expression and genetic analysis that enable a        AND PREPARATION DEVICES
         small sample to identify the presence of             AND METHODS
 7       disease, including details on the players in the
         gene diagnosis space looking at blood                20190000429, Systems, Methods, and
 8       (CareDx), solid tumor tissues (Genomic               Devices for Fallopian Tube
         health), and cells sloughing from within a body      Diagnostics
 9       lumen conduit such as that of a bowel
         movement which passes through the colon              20180353161, Systems, methods, and
10       (EXACT Sciences).                                    devices for fallopian tube diagnostics
11                                                            20170258392, Apparatus and
                                                              Processes for Operating on a Narrow
12                                                            Body Lumen
13                                                            20160278747, METHODS AND
                                                              DEVICES FOR FALLOPIAN TUBE
14                                                            DIAGNOSTICS
15    19 BioCardia template documents sent to Ms.        .
         Sarna’s personal email account, consisting of
16       the following templates: Risk Analysis, Product
         Specification, Labelling Verification, and
17       Document Change Order procedures.
18
19          36.   Moreover, in or about April 2019 BioCardia discovered that Ms. Sarna emailed to
20   her personal email address a large number of BioCardia confidential documents, starting at least
21   as early as April 29, 2009 and continuing at least through December 19, 2011, less than a month
22   before her departure from BioCardia.
23          37.   Although BioCardia does not know at this point why Ms. Sarna emailed the
24   identified documents to her personal email, upon information and belief, these emails suggest that
25   she may have used BioCardia confidential information for her own purposes. Discovery may
26   result in additional claims relating to these emailed documents.
27          38.     The BioCardia Trade Secrets were the subject of reasonable efforts at secrecy,
28
                                                     -13-
                                             COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 15 of 22



 1   including but not limited to requiring all employees to execute the BioCardia standard

 2   Employment Agreement in the same form as the Sarna Agreement attached hereto as Exhibit A,

 3   and restricting access to BioCardia’s information to employees who have executed the BioCardia

 4   standard Employment Agreement and by restricting access to Biocardia’s facilities to employees

 5   who had signed the standard Employment Agreement and to visitors who are escorted by

 6   someone who had signed the standard Employment Agreement.

 7          The Statute of Limitations

 8          39.   Although Ms. Sarna’s wrongful acts occurred more than eight years ago, they were

 9   discovered no earlier than January 2019. Since an employer is under no duty to search for

10   breaches of assignment agreements by former employees, there is no statute of limitations issue.

11          The Statute of Limitations for Breach of Contract Has Not Run

12          40.     While the statute of limitations for breach of contract is four years from breach, the

13   limitations period for a breach of contract done in secret resulting in harm that is not reasonably

14   discoverable, as was Ms. Sarna’s breach of the Sarna Agreement, does not begin to run until the

15   breach was or reasonably should have been discovered. See, e.g., April Enterprises, Inc. v. KTTV,

16   147 Cal.App.3d 827, 831 (1983).

17          The Statute of Limitations for Breach of the Assignment of Inventions Has Not Run

18          41.     Ms. Sarna’s assignment of inventions she would make during her employment at

19   BioCardia is considered an automatic assignment of a right in a future interest. DDB Techs v.

20   MLB Advanced Media LP, 517 F.3d 1284, 1290 (Fed.Cir.2008).

21          42.     The breach occurred only when Ms. Sarna refused to assign the ’571 Inventions

22   after BioCardia demanded assignment. See, e.g., General Elec. Co. v. Wilkins, 2012 WL

23   3778865, *16 (E.D. Ca. Aug. 31, 2012); Imatec, Ltd. v Apple Computer, Inc., 81 F.Supp.2d 471,

24   483 n.5 (S.D.N.Y. 2000); Goldwasser v. Smith Corona Corp., 817. F.Supp. 263, 271-72 (D.

25   Conn. 1994), aff’d, 26 F.3d 137 (Fed. Cir. 1994). This did not happen until April 9, 2019 at the

26   earliest, when BioCardia sent a letter to Ms. Sarna based on BioCardia’s discovery in January

27   2019 that there was something for which to demand assignment.

28          43.     It is well settled that the four-year California statute of limitations for breach of an
                                                       -14-
                                              COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 16 of 22



 1   automatic assignment does not begin to run until the former employer learned or should have

 2   learned of the breach. In the context of breach of an automatic assignment agreement, the

 3   discovery rule “‘postpones accrual of a cause of action until the plaintiff discovers, or has reason

 4   to discover, the cause of action.’” Target Technology Co. v. Williams Advanced Materials, Inc.,

 5   2008 WL 5002935, *12 (C.D. Cal 2008), quoting Nogart v. The Upjohn Company, 21 Cal. 4th

 6   383, 397 (1999). Again in the context of breach of an automatic assignment agreement, “[t]he

 7   statutory limitations period for a breach of contract commences when the party wronged knows,

 8   or reasonably should know of the breach.” Gen Elec. Co. at *15, quoting Jaffe v. Carroll, 35

 9   Cal.App.3d 53, 58059 (1973).

10          The Statute of Limitations for Misappropriation of Trade Secrets Has Not Run

11          44.     The statute of limitations on a trade secret claim runs from the date on which the

12   claim was or reasonably should have been discovered. California Civil Code §3426.6. BioCardia

13   had no reason to suspect a misappropriation until it found the ’571 Patent in January 2019

14          Laches Does Not Apply to BioCardia’s Claim for Correction of Inventorship

15          45.     There is no statute of limitations as such with respect to correction of inventorship;

16   claims for correction of inventorship can only be barred by laches. There is a presumption

17   against laches if the claim is brought within six years of the later of discovery of the claim or

18   issuance of the patent to be corrected. Pei-Herng Hor v. Ching-Wu Chu, 699 F.3d 1331, 1335

19   (Fed. Cir. 2012). Here the correction of inventorship claim did not accrue until earlier this year,

20   so there is no laches issue.

21          Fraudulent Concealment Tolled the Statute of Limitations

22          46.     Ms. Sarna agreed in Section 3(f) of the Sarna Agreement that “I will advise the

23   Company promptly in writing of any inventions that I believe meet the criteria in California

24   Labor Code Section 2870 and not otherwise disclosed on Exhibit A.” The Termination

25   Certificate Ms. Sarna was contractually obligated to sign and did sign on her January 4, 2012

26   departure from BioCardia did not disclose the inventions claimed in the ’945 Provisional

27   Application and the ’120 Provisional Application, which she was obligated to do even if she

28   believed them outside her automatic assignment obligation because of Section 2870. Ms. Sarna
                                                      -15-
                                              COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 17 of 22



 1   thus fraudulently concealed U.S. Provisional application No. 61/435,945 from BioCardia.

 2             47.    Thus, even if there were otherwise some duty by BioCardia to have investigated

 3   Ms. Sarna’s breach of her automatic assignment obligation, which there was not, her fraudulent

 4   concealment of the Sarna Patent Family Inventions excused any failure to discover her breach.

 5   Target Technology, Inc., 2008 WL 5002935 at * 13, citing USA Local 343 v. Nor-Cal Plumbing,

 6   Inc., 48 F.3d 1465, 1475 (9th Cir. 1994).

 7             nVision Is Chargeable with Sarna’s Wrongful Acts

 8             48.    nVision was directly and primarily liable for its own misappropriations of

 9   BioCardia’s trade secrets and secondarily liable for Ms. Sarna’s misappropriation of BioCardia’s

10   trade secrets under the doctrine of respondeat superior because Ms. Sarna, as the president and

11   founder of nVision, was acting within the course and scope of her employment in committing the

12   acts of misappropriation as herein alleged. See, e.g., In re Energy Securities Litigation, No. 15-

13   cv-00265-EMC, 2016 WL 324150, *25 (N.D. Cal. Jan 27, 2016).

14             49.    Imposition of a constructive trust against nVision is appropriate even if it did not

15   itself commit a wrongful act because under California law “the remedy of a constructive trust

16   does not require that the person currently holding the property committed any wrongful act in

17   obtaining the property, only that the property at issue was wrongfully gained, even if by accident

18   or mistake.” Carpenters Local Union 271 v. Griggs, CV-17-4460 DSF (MRWx), 2018 WL.

19   6003577, *3 (C.D. Cal. Nov. 5, 2018), citing In re Advent Management Corp., 104 F.3d 293, 295

20   (1997).

21                                               COUNT I
                             (Correction of Inventorship under 35 U.S.C. § 256)
22
               50.    BioCardia realleges paragraphs 1-49, inclusive.
23
               51.    BioCardia is informed and believes and on that basis alleges that Dr. Altman and
24
     Dr. Stertzer are at least co-inventors of at least of at least claim 1 of the ’571 Patent because they
25
     conceived or at least contributed to the conception of the highlighted portions of claim 1:
26
                A device for maintaining a narrow body lumen, comprising: a hydraulic propulsion
27             mechanism and at least one of an imaging portion or a therapeutic portion, said
               hydraulic propulsion mechanism configured for propelling said imaging portion or
28
                                                        -16-
                                               COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 18 of 22


            said therapeutic portion relative to said hydraulic propulsion mechanism and
 1          through the narrow body lumen, said hydraulic propulsion mechanism including
            an elongate shaft, wherein the narrow body lumen is distal of a distal end of said
 2
            elongated shaft; wherein said imaging portion or said therapeutic portion, when
 3          propelled by said hydraulic propulsion mechanism, is driven distally from said distal
            end of said elongated shaft and is distally spaced therefrom; and a retrieval
 4          mechanism for retrieving said imaging portion or said therapeutic portion from the
            narrow body lumen.
 5
            52.     BioCardia is informed and believes and on that basis alleges that Dr. Altman and
 6
     Dr. Stertzer may be at least co-inventors of at least one claim in other patent applications in the
 7
     Sarna Patent Family, depending on which claims issue on each application, and may seek leave to
 8
     amend to seek correction of inventorship of any patent issuing with claims on which Dr. Altman
 9
     and Dr. Stertzer are omitted inventors.
10
            53.     BioCardia is informed and believes and on that basis alleges that Dr. Altman and
11
     Dr. Stertzer are omitted inventors on the ’571 Patent and may be omitted inventors on patent
12
     applications in the Sarna Patent Family.
13
            54.     BioCardia is informed and believes and on that basis alleges that the omission of
14
     Dr. Altman and Dr. Stertzer as inventors was the result of error.
15
            55.     BioCardia is informed and believes and on that basis alleges that the omission of
16
     Dr. Altman and Dr. Stertzer as inventors was made without deceptive intent.
17
            56.     BioCardia has standing to seek correction of inventorship because Dr. Altman and
18
     Dr. Stertzer each assigned to BioCardia all of their right, title and interest in and to all inventions
19
     they made at BioCardia, and all resulting patents, through their execution of the BioCardia standard
20
     Employment Agreement in the same form as the Sarna Agreement attached hereto as Exhibit A.
21
            57.      BioCardia requests correction of inventorship of the ’571 Patent to name Dr. Peter
22
     Altman and Dr. Simon Stertzer as co-inventors.
23
                                                 COUNT II
24                                      (Breach of Written Contract)
25          58.     BioCardia realleges paragraphs 1-49, inclusive.
26          59.     The Sarna Agreement is a valid and enforceable contract with BioCardia.
27          60.     BioCardia has duly performed all conditions, covenants, and promises required on
28
                                                       -17-
                                               COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 19 of 22



 1   its part to be performed pursuant to the Sarna Agreement.

 2          61.       Ms. Sarna breached her contractual obligations to BioCardia under the Sarna

 3   Agreement by, inter alia, failing to disclose to and assign to BioCardia each of the patents and

 4   patent applications in the Sarna Patent Family.

 5          62.       As a direct and proximate result of Ms. Sarna’s breaches of the Sarna Agreement,

 6   BioCardia has incurred and continues to incur damages in an amount according to proof.

 7          63.       BioCardia also seeks specific performance of Ms. Sarna’s obligation to assign to

 8   BioCardia each of the patents and patent applications in the Sarna Patent Family, including against

 9   nVision to the extent it is presently the owner of any of the patents and patent applications in the

10   Sarna Patent Family.

11          64.       BioCardia is informed and believes and on that basis alleges that Defendant

12   wrongfully detained and/or gained legal title to each of the patents and patent applications in the

13   Sarna Patent Family within the meaning of California Civil Code §§2223 and/or 2224 as a

14   proximate result of the breach of contract as herein alleged.

15          65.       Accordingly, BioCardia seeks imposition of a constructive trust against Ms. Sarna

16   and nVision for the benefit of BioCardia on each of the patents and patent applications in the Sarna

17   Patent Family.

18                                          COUNT III
          (Misappropriation of Trade Secrets under California Uniform Trade Secrets Act,
19                          California Civil Code Sections 3426 et seq.)

20          66.       BioCardia realleges paragraphs 1-49, inclusive.

21          67.       BioCardia derived independent economic value from the BioCardia Trade Secrets

22   not being known to the public or other persons who could obtain economic value from their

23   disclosure or use.

24          68.       The BioCardia Trade Secrets were subject to efforts that are reasonable under the

25   circumstances to maintain their secrecy as herein alleged.

26          69.       Defendant misappropriated the BioCardia Trade Secrets by disclosing and/or using

27   such information to apply for the Sarna Patent Family Inventions and to make the purported

28   inventions claimed in the Sarna Patent Family without BioCardia’s consent, and using the
                                                       -18-
                                              COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 20 of 22



 1   BioCardia Trade Secrets as alleged in paragraph 34, above.

 2            70.   Defendant took advantage of the misappropriated BioCardia Trade Secrets by

 3   having Ms. Sarna disclose and/or use such information for the advancement and benefit of nVision

 4   despite being aware of Ms. Sarna’s duties and obligations to BioCardia to limit the disclosure and

 5   use of such information only for the benefit of BioCardia and that such disclosure was in violation

 6   of the Sarna Agreement.

 7            71.   In addition, Defendant is secondarily liable for Ms. Sarna’s misappropriation of

 8   BioCardia’s trade secrets under the doctrine of respondeat superior because Ms. Sarna, as the

 9   president and founder of nVision, was acting within the course and scope of her employment in

10   committing the acts of misappropriation as herein alleged. See, e.g., In re Energy Securities

11   Litigation, No. 15-cv-00265-EMC, 2016 WL 324150, *25 (N.D. Cal. Jan 27, 2016).

12            72.   As a direct and proximate result of Defendant’s misappropriation of the BioCardia

13   Trade Secrets, BioCardia has incurred and continues to incur damages in an amount according to

14   proof.

15            73.   As a further direct and proximate result of Defendant’s misappropriation of the

16   BioCardia Trade Secrets, Defendant has been unjustly enriched in an amount equal to at least the

17   value of those secrets.

18            74.   Defendant’s misappropriation of the BioCardia Trade Secrets was willful and

19   malicious and thereby entitles BioCardia to an award of exemplary damages.

20            75.   BioCardia is informed and believes and on that basis alleges that Defendant nVision

21   wrongfully detained and/or gained legal title to each of the patents and patent applications in the

22   Sarna Patent Family within the meaning of California Civil Code §§2223 and/or 2224 as a

23   proximate result of the misappropriation of trade secrets as herein alleged.

24            76.   Accordingly, BioCardia seeks imposition of a constructive trust against Defendant

25   for the benefit of BioCardia on each of the patents and patent applications in the Sarna Patent

26   Family.

27
28
                                                      -19-
                                             COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 21 of 22


                                                COUNT IV
 1
 2    (Misappropriation of Trade Secrets under the Defend Trade Secrets Act, 18 U.S.C. §1836)

 3            77.   BioCardia realleges paragraphs 1-49, inclusive.

 4            78.   The Defend Trade Secret Act, 18 U.S.C. §1836, applies because at least some of the

 5   acts of misappropriation, including at least disclosure or use, occurred after the May 11, 2016

 6   effective date of the Act.

 7            79.   BioCardia derived independent economic value from the BioCardia Trade Secrets

 8   not being known to the public or other persons who could obtain economic value from their

 9   disclosure or use.

10            80.   The BioCardia Trade Secrets were subject to efforts that are reasonable under the

11   circumstances to maintain their secrecy as herein alleged.

12            81.   Defendant misappropriated the BioCardia Trade Secrets by disclosing and/or using

13   such information to apply for the Sarna Patent Family Inventions and to make the purported

14   inventions claimed in the Sarna Patent Family without BioCardia’s consent, and using the

15   BioCardia Trade Secrets as alleged in paragraph 34, above.

16            82.   Defendant took advantage of the misappropriated BioCardia Trade Secrets by

17   having Ms. Sarna disclose and/or use such information for the advancement and benefit of nVision

18   despite being aware of Ms. Sarna’s duties and obligations to BioCardia to limit the disclosure and

19   use of such information only for the benefit of BioCardia and that such disclosure was in violation

20   of the Sarna Agreement.

21            83.   In addition, Defendant is secondarily liable for Ms. Sarna’s misappropriation of

22   BioCardia’s trade secrets under the doctrine of respondeat superior because Ms. Sarna, as the

23   president and founder of nVision, was acting within the course and scope of her employment in

24   committing the acts of misappropriation as herein alleged. See, e.g., In re Energy Securities

25   Litigation, No. 15-cv-00265-EMC, 2016 WL 324150, *25 (N.D. Cal. Jan 27, 2016).

26            84.   As a direct and proximate result of Defendant’s misappropriation of the BioCardia

27   Trade Secrets, BioCardia has incurred and continues to incur damages in an amount according to

28   proof.
                                                     -20-
                                             COMPLAINT
        Case 3:20-cv-02829-VC Document 1 Filed 04/23/20 Page 22 of 22



 1          85.     As a further direct and proximate result of Defendant’s misappropriation of the

 2   BioCardia Trade Secrets, Defendant has been unjustly enriched in an amount equal to at least the

 3   value of those secrets.

 4          86.     Defendant’s misappropriation of the BioCardia Trade Secrets was willful and

 5   malicious and thereby entitles BioCardia to an award of exemplary damages.

 6                                         PRAYER FOR RELIEF

 7          WHEREFORE, BioCardia prays for judgment and relief follows:

 8          1.      An order correcting of inventorship of the ’571 Patent to name Dr. Peter Altman and

 9   Dr. Simon Stertzer as co-inventors;

10          2.      An order directing Defendant to assign to BioCardia each of the patents and patent

11   applications in the Sarna Patent Family;

12          3.      Damages according to proof;

13          4.      Exemplary damages in an amount twice BioCardia’s actual damages for

14   Defendant’s willful and malicious misappropriation of the BioCardia Trade Secrets;

15          5.      Imposition of a constructive trust against Defendant for the benefit of BioCardia on

16   each of the patents and patent applications in the Sarna Patent Family;

17          6.      Pre-judgment and post-judgment interest; and

18          7.      Such further and other relief as the Court may deem proper and just.

19    Dated: April 23, 2020                     By /s/ Ian N. Feinberg
                                                   Ian N. Feinberg
20
                                                   Attorneys for Plaintiff BioCardia, Inc.
21
22                                    DEMAND FOR JURY TRIAL

23          BioCardia demands trial by jury on all claims and issues so triable.

24
      Dated: April 23, 2020                     By /s/ Ian N. Feinberg
25                                                 Ian N. Feinberg
26                                                 Attorneys for Plaintiff BioCardia, Inc.
27
28
                                                      -21-
                                             COMPLAINT
